DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/19/2017. It is noted, however, that applicant has not filed a certified copy of the “CN, 201711374668.2” application as required by 37 CFR 1.55.    

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2020 and 05/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225,1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v.M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654,1663 (Fed. Cir. 2008).

The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively Packard, 751 F.3d at 1323-24,110 USPQ2d at 1796-97 (Plager, J., concurring).

The examiner notices that recited limitations use inconsistent terminologies. When using two different terms to refer the same entity, the claimed boundary is ambiguous. Below are some examples of ambiguous / unclearness issues. 

(1) Claim 1, line 3, recited “collecting data of positive and negative samples”, then claim 1 refers the data as “the collected voice data” in line 11. It is ambiguous whether “data” and “voice data” refer to the same entity. 

(2) Claim 1, line 5, recites “sample features”, then refers the same entity using another term “the samples” in line 12. The inconsistent terminology usage causes an ambiguity whether two terms refer to the same entity or to different entities. 
 
(3) Claim 1 recites “time domain frequency domain feature”, then later uses a term “time-frequency domain features”. It appears applicant uses two terms interchangeably. Using two different terms to refer to the same entity causes an ambiguous issue. 

The above are just a few examples of existing ambiguous issues. The examiner suggest applicant reviewing all limitations and correcting similar ambiguous issues. 

In addition, dependent claim 2 also have an ambiguous issue. Claim 2 recites “the respective features are defined as follows:” … “the spectrum centroid”.  However, claim 1 listed 11 features which does not include “spectrum centroid”. The claimed “the spectrum centroid” has insufficient antecedent basis. It appears applicant omitted this centrum centroid feature when listing features in claim 1. 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant application discloses a method of preventing malicious inaudible ultrasound voice command attack (aka, “dolphin attack”). Independent claim 1 includes specific details using 11 features in a feature vector for training a machine learning model. 



Roy et al. (US PG Pub. 2019/0122691) discloses a method / a system of against ultrasound voice command attacks (Abstract, Fig. 3). Although Roy discloses some measures to prevent malicious inaudible ultrasound voice command attack, Roy does not disclose the details of extracting specific features defined by claim 1. 

Song (“Inaudible Voice Commands”, Aug. 2018) discloses using inaudible voice command to control IoT devices. Song does not disclose the details of extracting various features for training a machine learning model. 

When considering all limitations recited in claim 1 as a whole, prior art of record, either alone or in combination, does not teach or suggest all limitations of claim 1.  Therefore, prior art of record fails to anticipate or render obvious the claimed invention. Dependent 2-5 further limit claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659